DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 March 2022 has been entered.
The Amendments and Remarks filed 21 March 2022 in response to the Office Action of 23 November 2021 are acknowledged and have been entered. Claims 1 and 13 are amended. Claims 1-2, 12-14, and 25-32 are pending and being examined on the merits. 
Any rejection or objection not reiterated herein has been overcome by Applicants’ arguments and/or amendments. 

Information Disclosure Statement

The Information Disclosure Statement filed 03/21/2022 has been considered. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 12-14, and 25-32 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US20140179770A 1, Earliest US priority date is 12 December 2012, of record).  
Regarding claim 1, Zhang teaches the use of Cas9 nickases in combination with pairs of guide RNAs to generate DNA double strand breaks with defined overhangs (offset nicks); and when two pairs of guides RNA are used, it is possible to excise an intervening DNA fragment [0867].  Zhang teaches that this CRISPR system provides an effective means for modifying a target polynucleotide [0010].  Zhang teaches that, in general, “CRISPR system" refers collectively to transcripts and other elements involved in the expression of or directing the activity of CRISPR-associated ("Cas") genes [0570].  Zhang teaches that the system includes sequences encoding a Cas gene, a tracr (transactivating CRISPR) sequence (e.g., tracrRNA or an active partial tracrRNA), a tracr-mate sequence (encompassing a "direct repeat" and a tracrRNA-processed partial direct repeat in the context of an endogenous CRISPR system), a guide sequence (also referred to as a "spacer" in the context of an endogenous CRISPR system), or other sequences and transcripts from a CRISPR locus [0570].  Zhang teaches that the CRISPR complex has a wide variety of utility including modifying (e.g., deleting, inserting, translocating, inactivating, activating) a target polynucleotide in a multiplicity of cell types [0010].  Zhang teaches that an exemplary CRISPR complex comprises a CRISPR enzyme complexed with a guide sequence hybridized to a target sequence within the target polynucleotide [0009]. Zhang teaches that the guide sequence is linked to a tracr mate sequence, which in turn hybridizes to a tracr sequence [0574] and that the guide, tracr mate sequence, and tracr sequence are arranged in a 5’ to 3’ orientation (linked by a nucleic acid sequence) [0025].  Zhang teaches the invention provides a method of modifying expression of a polynucleotide in a eukaryotic cell [0583].  Zhang teaches that a guide sequence (spacer sequence) is any polynucleotide sequence having sufficient complementarity with a target polynucleotide sequence to hybridize with the target sequence and direct sequence-specific binding of a CRISPR complex to the target sequence [0535].  Zhang teaches targeted deletion of genes amongst disorders [0249].  Zhang teaches gene delivery of CRISPR Cas system using either viral or nanoparticle delivery wherein the select guide-RNAs targeting genes involved in the disorders are specific to endogenous loci with minimal off-target activity [0766].  Zhang teaches that two or more (more than two) guide RNAs may be encoded into a single CRISPR array to induce simultaneous double-stranded breaks in DNA leading to micro-deletions of affected genes or chromosomal regions [0766] (i.e., preventing the expression of a double stranded DNA target nucleic acid).  Zhang teaches that multiple guide RNAs can be used, including 6, 8, 10, 20 guide RNAs (0522, 0862 and 1308 in particular). Zhang teaches that off-target nicking can be accomplished by individual guide RNA, that double stranded break only occur when the target sites are adjacent to each other, and that the double stranded breaks introduced by double nicking are not blunt (offset) (0886).  Zhang points to an advantage for fragmenting when Zhang teaches that in NHEJ, DSBs could re-ligate in the absence of a repair template, and that multiple DSBs (i.e., fragmenting into separate parts) is exploited to mediate larger deletions in the genome, thereby preventing re-ligation of the DSBs [0898]. Zhang teaches that multiple DSBs may also be exploited to mediate larger deletions in the genome [0898] and that in multiplex assays several DSBs are induced within the same genome [0910].  Zhang also teaches targeted deletions of larger genomic regions (genes) through concurrent DSBs using guides against two targets within a gene [0695].  Zhang further teaches the method of providing cells with two or more guide RNA and Cas9 protein nickase have reduced off target cleavage and is a more specific method for altering DNA (entire document, specifically note paragraphs 0885 and 0886 in particular).
Regarding claim 2, Zhang teaches a method of modifying a genomic locus by introducing into a cell containing and expressing a double stranded DNA molecule encoding a non-naturally occurring CRISPR-Cas system comprising a Cas protein and two guide RNAs that target a first strand and a second strand of the DNA molecule respectively, wherein the Cas protein and the two guide RNAs do not naturally occur together [0055].  
Regarding claim 12, Zhang teaches that the Cas9 nuclease is targeted to genomic DNA.
Regarding claim 13, the teachings of Zhang are discussed above as applied to claim 1 and similarly apply to claim 13. Zhang additionally teaches CRISPR-Cas system directed against viral DNA sequences could allow for targeted disruption and deletion of latent viral genomes even in the absence of ongoing viral production [0828].
Regarding claim 14, the teachings of Zhang are discussed above as applied to claim 2.
Regarding claims 25-30, Zhang teaches that the tracr sequence is more than about 85, or more nucleotides [0521].
Regarding claim 31-32, Zhang teaches that the guide sequence is more than 75, or more nucleotides [0535].
Zhang does not specifically teach or suggest a method comprising more than two pairs of guide RNA.  Zhang does not teach or suggest providing a cell with more than 2 pairs of guide RNAs that bind to adjacent sites on two different strands which co-localize on the DNA with the Cas9 protein nickase to nick the DNA to generate two or more pairs of offset nicks creating more than two double stranded breaks.  Zhang does not teach or suggest that the more than two double stranded breaks cause fragmentation of the DNA target gene, and where the fragmentation causes deletion of the DNA target gene. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of altering DNA comprising multiple guide RNAs and a Cas9 nickase of Zhang, to include the use of more than two pairs of guide RNAs as claimed because Zhang teaches the use of multiple guide RNAs for the purpose of creating multiple offset nicks in order to excise portions of the same genomic DNA.  Zhang’s disclosure of using both two pairs of gRNAs to induce several DSBs within the same genome, and up to 20 gRNAs, as discussed above, for the purpose of removing DNA fragments would have motivated one of ordinary skill to use more pairs than two pairs of gRNAs wherein each of the guide RNAs of the pair is complementary to an adjacent sites on two sites on opposite strands of the DNA in conjunction with a Cas9 nickase for the purpose of mediating larger deletions in the genome and minimizing off target cleavage.  This modification would amount to a combination of prior art elements according to known methods to yield the predictable result of deleting regions of genomic DNA.  It would be obvious to a skilled artisan that a targeted deletion of a gene within a genome would prevent its expression as an inherent property of gene deletions.

Claims 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US20140179770A 1, Earliest US priority date is 12 December 2012, of record) as applied to claims 1, 2, 12-14, and 25-32 above, and further in view of Doudna (US20140068797 A1, of record, filed 3/15/2013). 
The teaching of Zhang are described above. Zhang does not teach or suggest a tracr sequence between 90 and 200 nucleotides.  
Zhang teaches that the tracr sequence is more than about 85 or more nucleotides [0521].  
Doudna teaches that the length of some natural tracr RNA sequences is 110 nucleotides (entire document, specifically note Table 2 in particular).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to increase the tracr sequence nucleotide length of the guide RNA of modified Zhang to 110 nucleotides in length to generate a guide RNA comprising a spacer sequence giving Zhang’s disclosure of the tracr sequence being more than 85 nucleotides and Doudna’s teachings that natural tracr sequences are 100 nucleotides in length.  This modification would amount to a combination of prior art elements as both references teaches tracr sequences that encompass 110 nucleotides.   

Response to Arguments
Applicant assert that [0898] in Zhang is directed to using a Cas9 nuclease to make a blunt end double stranded cut, is unrelated to using a nickase,  provides no teaching of how multiple DSBs will bring about larger deletions in the genome.
Applicant’s arguments have been considered and are found unpersuasive as applicants arguments do not address the merits of the rejection.  It is the combination of Zhang’s teachings that would lead a skilled artisan to the claimed invention.  Zhang teaches the use of Cas9 nickases in combination with a pair of guide RNAs to excise intervening DNA fragments (i.e., fragmenting) by creating multiple DSBs [0867].  Zhang also teaches that double stranded breaks introduced by double nicking are not blunt [0886].  Furthermore, Zhang teaches that targeted deletions of genes are preferred [0351] and that multiple DSBs can be exploited to mediate larger deletions in the genome [0898].  Thus, Zhang does indeed disclose the use of Cas9 nickases and multiple guide RNAs to excise DNA fragments from genomes.   A skilled artisan equipped with these teachings would have motivation to arrive at the claimed invention of using two or more guides to create two more DSBs alone the same gene, thereby fragmenting the gene for deletion.

Applicants assert that Zhang is completely silent regarding fragmenting a gene to prevent its expression.  
Applicants arguments have been considered and found unpersuasive.  Zhang teaches the methods and compositions for controlling gene expression involving sequencing targeting [0005].  Zhang teaches DNA fragmentation to delete DNA [0867]. Zhang teaches that targeted deletions of genes are preferred [0351] and that multiple DSBs can be exploited to mediate larger deletions in the genome [0898].  Therefore, Zhang teaches and suggests the use of fragmentation to control gene expression. A skilled artisan would recognize that prevention of gene expression is an inherent property of deleting a gene from genome.
Applicants assert that Zhang never mentions using more than two pairs of gRNAs to fragment the same target gene.  
Applicants arguments have been considered and found unpersuasive.  Zhang teaches targeted deletion of genomic regions using two gRNA spacers in the EMX1 gene [0695].

Applicant assert that Zhang teaches NHEJ repair and the knockout of genes by frame-shift mutation in [0764], [0765], [0766], and [0695] and does not teach deleting a gene.  Applicant assert that [0695] is not directed to using a nickase.  
Applicants arguments have been considered and found unpersuasive.  Zhang’s teaching of using multiple DSB to generate larger deletions in the genome is a teaching of deleting a fragmented gene. Multiple DSBs will fragment the genome at multiple location aiding in larger deletions of the genome. Zhang teaches this contrary to NHEJ repair and the knockout of genes by frame-shift mutation. Although Zhang teaches making a gene inoperable without taking out the gene, Zhang’s additional teaching of making multiple DSBs to generate gene deletions provides a suggestion or motivation to a skilled artisan to make the modification of using multiple sgRNAs to fragment a gene for deletion.  

Applicants argue that Doudna fails to cure the deficiency of Zhang at least because Doudna is silent on a method of preventing expression of a double stranded DNA target gene in a eukaryotic cell ... wherein the more than two double stranded breaks cause fragmentation of the DNA target gene, and wherein the fragmentation causes deletion of the DNA target gene as presently claimed. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Doudna too teaches the use of CRISPR system to generate genetic deletions [Fig. 2].  It is the combination of Zhang’s teachings that teach and suggest method of preventing expression of a double stranded DNA target gene in a eukaryotic cell with the more than two double stranded breaks causing fragmentation of the DNA target gene, which, in turn, provides for deletion of the DNA target as discussed in the rejections and response above.  Furthermore it is the combination of Zhang and Doudna that teaches the claimed invention as discussed in the rejections above.  In addition, Doudna is not being relied upon for prevention of expression of a double stranded target gene.  Rather, Doudna is being cited solely for the disclosure of the length of tracr sequences being over 100 base pairs.  Thus, the combination of Zhang and Doudna would lead one of ordinary skill in the art directly to the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR
1.321 (b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.isp.

Claims 1, 2, 12-14, and 25-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of US10435708 in view of Zhang (US20140179770, of record) and Doudna (US20140068797 A1, of record, filed 3/15/2013).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is obvious over the claims of the patent. The patented claims teach all the limitations of the instant claims except, a method comprising more than 2 pairs of guide RNA sequences and a Cas9 nickase to create more than two double stranded breaks in the same DNA target nucleic acid resulting in deletion of fragmented double stranded DNA target nucleic acids.  The teachings of Zhang and Doudna are discussed in the rejection and obviousness rationale above.   
Therefore, would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the patented claims with the teachings of Zhang and Doudna to form a claim directed to a method of modifying a target nucleic acid sequence comprising more than 2 pairs of guide RNAs and a Cas9 nickase for the same reasons in view of Zhang and Doudna as discussed above. Thus, the instant claims are not patentably distinct from the claims of the reference application.  All other claims are similarly rejected using the reference above. 


Claims 1, 2, 12-14, and 25-32 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-7, 10-19, 39, 40 and 43 of U.S. Patent No. 8993233 (of record) in view of Zhang (US20140179770, of record) and Doudna (US20140068797 A1, of record, filed 3/15/2013).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is obvious over the claims of the patent. The patented claims teach all the limitations of the instant claims except, a method comprising more than 2 pairs of guide RNA sequences and a Cas9 nickase to create more than two double stranded breaks in the same DNA target nucleic acid resulting in deletion of fragmented double stranded DNA target nucleic acids.  The teachings of Zhang and Doudna are discussed in the rejection and obviousness rationale above.  
Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the patented claims with the teachings of Zhang and Doudna to form a claim directed to a method of modifying a target nucleic acid sequence comprising more than 2 pairs of guide RNAs and a Cas9 nickase for the same reasons in view of Zhang and Doudna as discussed above. Thus, the instant claims are not patentably distinct from the claims of the reference application.  All other claims are similarly rejected using the reference above. 

Claims 1, 2, 12-14, and 25-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-28 of U.S. Patent No. 8999641 (of record) in view of Zhang (US20140179770, of record) and Doudna (US20140068797 A1, of record, filed 3/15/2013).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is obvious over the claims of the patent. The patented claims teach all the limitations of the instant claims except, a method comprising more than 2 pairs of guide RNA sequences and a Cas9 nickase to create more than two double stranded breaks in the same DNA target nucleic acid resulting in deletion of fragmented double stranded DNA target nucleic acids.  The teachings of Zhang and Doudna are discussed in the rejection and obviousness rationale above.  
Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the patented claims with the teachings of Zhang and Doudna to form a claim directed to a method of modifying a target nucleic acid sequence comprising more than 2 pairs of guide RNAs and a Cas9 nickase for the same reasons in view of Zhang and Doudna as discussed above. Thus, the instant claims are not patentably distinct from the claims of the reference application.  All other claims are similarly rejected using the reference above. 

Claim 1, 2, 12-14, and 25-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 8932814B2 (of record)  in view of Zhang (US20140179770, of record) and Doudna (US20140068797 A1, of record, filed 3/15/2013).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is obvious over the claims of the patent. The patented claims teach all the limitations of the instant claims except, a method comprising more than 2 pairs of guide RNA sequences and a Cas9 nickase to create more than two double stranded breaks in the same DNA target nucleic acid resulting in deletion of fragmented double stranded DNA target nucleic acids.  The teachings of Zhang and Doudna are discussed in the rejection and obviousness rationale above.  
Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the patented claims with the teachings of Zhang and Doudna to form a claim directed to a method of modifying a target nucleic acid sequence comprising more than 2 pairs of guide RNAs and a Cas9 nickase for the same reasons in view of Zhang and Doudna as discussed above. Thus, the instant claims are not patentably distinct from the claims of the reference application.  All other claims are similarly rejected using the reference above. 

Claims 1, 2, 12-14, and 25-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 8871445 (of record) in view of Zhang (US20140179770, of record) and Doudna (US20140068797 A1, of record, filed 3/15/2013).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is obvious over the claims of the patent. The patented claims teach all the limitations of the instant claims except, a method comprising more than 2 pairs of guide RNA sequences and a Cas9 nickase to create more than two double stranded breaks in the same DNA target nucleic acid resulting in deletion of fragmented double stranded DNA target nucleic acids.  The teachings of Zhang and Doudna are discussed in the rejection and obviousness rationale above.  
Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the patented claims with the teachings of Zhang and Doudna to form a claim directed to a method of modifying a target nucleic acid sequence comprising more than 2 pairs of guide RNAs and a Cas9 nickase for the same reasons in view of Zhang and Doudna as discussed above. Thus, the instant claims are not patentably distinct from the claims of the reference application.  All other claims are similarly rejected using the reference above. 

Claims 1, 2, 12-14, and 25-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-6 of U.S. Patent No. 10787684 in view of Zhang (US20140179770, of record) and Doudna (US20140068797 A1, of record, filed 3/15/2013).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is obvious over the claims of the patent. The patented claims teach all the limitations of the instant claims except, a method comprising more than 2 pairs of guide RNA sequences and a Cas9 nickase to create more than two double stranded breaks in the same DNA target nucleic acid resulting in deletion of fragmented double stranded DNA target nucleic acids.  The teachings of Zhang and Doudna are discussed in the rejection and obviousness rationale above.  
Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the patented claims with the teachings of Zhang and Doudna to form a claim directed to a method of modifying a target nucleic acid sequence comprising more than 2 pairs of guide RNAs and a Cas9 nickase for the same reasons in view of Zhang and Doudna as discussed above. Thus, the instant claims are not patentably distinct from the claims of the reference application.  All other claims are similarly rejected using the reference above. 

Claims 1, 2, 12-14, and 25-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-9, 11-14, and 20 of U.S. Patent No. 10526618 in view of Zhang (US20140179770, of record) and Doudna (US20140068797 A1, of record, filed 3/15/2013).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is obvious over the claims of the patent. The patented claims teach all the limitations of the instant claims except, a method comprising more than 2 pairs of guide RNA sequences and a Cas9 nickase to create more than two double stranded breaks in the same DNA target nucleic acid resulting in deletion of fragmented double stranded DNA target nucleic acids.  The teachings of Zhang and Doudna are discussed in the rejection and obviousness rationale above.  
Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the patented claims with the teachings of Zhang and Doudna to form a claim directed to a method of modifying a target nucleic acid sequence comprising more than 2 pairs of guide RNAs and a Cas9 nickase for the same reasons in view of Zhang and Doudna as discussed above. Thus, the instant claims are not patentably distinct from the claims of the reference application.  All other claims are similarly rejected using the reference above. 

Claims 1, 2, 12-14, and 25-32 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, 10 and 11 of U.S. Patent No. 10563225 in view of Zhang (US20140179770, of record) and Doudna (US20140068797 A1, of record, filed 3/15/2013). 
 Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is obvious over the claims of the patent. The patented claims teach all the limitations of the instant claims except, a method comprising more than 2 pairs of guide RNA sequences and a Cas9 nickase to create more than two double stranded breaks in the same DNA target nucleic acid resulting in deletion of fragmented double stranded DNA target nucleic acids.  The teachings of Zhang and Doudna are discussed in the rejection and obviousness rationale above.  
Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the patented claims with the teachings of Zhang and Doudna to form a claim directed to a method of modifying a target nucleic acid sequence comprising more than 2 pairs of guide RNAs and a Cas9 nickase for the same reasons in view of Zhang and Doudna as discussed above. Thus, the instant claims are not patentably distinct from the claims of the reference application.  All other claims are similarly rejected using the reference above. 

Claims 1, 2, 12-14, and 25-32 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9023649 in view of Zhang (US20140179770, of record) and Doudna (US20140068797 A1, of record, filed 3/15/2013).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is obvious over the claims of the patent. The patented claims teach all the limitations of the instant claims except, a method comprising more than 2 pairs of guide RNA sequences and a Cas9 nickase to create more than two double stranded breaks in the same DNA target nucleic acid resulting in deletion of fragmented double stranded DNA target nucleic acids.  The teachings of Zhang and Doudna are discussed in the rejection and obviousness rationale above.  
Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the patented claims with the teachings of Zhang and Doudna to form a claim directed to a method of modifying a target nucleic acid sequence comprising more than 2 pairs of guide RNAs and a Cas9 nickase for the same reasons in view of Zhang and Doudna as discussed above. Thus, the instant claims are not patentably distinct from the claims of the reference application.  All other claims are similarly rejected using the reference above. 

Claims 1, 2, 12-14, and 25-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, and 4-7 of US Patent No. 10787684 in view of Zhang (US20140179770, of record) and Doudna (US20140068797 A1, of record, filed 3/15/2013). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is obvious over the claims of the patented application. The patented claims teach all the limitations of the instant claims except, a method comprising more than 2 pairs of guide RNA sequences and a Cas9 nickase to create more than two double stranded breaks in the same DNA target nucleic acid resulting in deletion of fragmented double stranded DNA target nucleic acids.  The teachings of Zhang and Doudna are discussed in the rejection and obviousness rationale above.	
Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the patented claims with the teachings of Zhang and Doudna to form a claim directed to a method of modifying a target nucleic acid sequence comprising more than 2 pairs of guide RNAs and a Cas9 nickase for the same reasons in view of Zhang and Doudna as discussed above. Thus, the instant claims are not patentably distinct from the claims of the reference application.  All other claims are similarly rejected using the reference above. 

Claims 1, 2, 12-14, and 25-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 18, 23-27 of copending Application No.16/844548 in view of Zhang (US20140179770, of record) and Doudna (US20140068797 A1, of record, filed 3/15/2013). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is obvious over the claims of the co-pending application. The co-pending application claims all the limitations of the instant claims except, a method comprising more than 2 pairs of guide RNA sequences and a Cas9 nickase to create more than two double stranded breaks in the same DNA target nucleic acid resulting in deletion of fragmented double stranded DNA target nucleic acids.  The teachings of Zhang and Doudna are discussed in the rejection and obviousness rationale above. 
Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention modify the claims of the co-pending application with the teachings of Zhang and Doudna to form a claim directed to a method of modifying a target nucleic acid sequence comprising more than 2 pairs of guide RNAs and a Cas9 nickase for the same reasons in view of Zhang and Doudna as discussed above. Thus, the instant claims are not patentably distinct from the claims of the reference application.  All other claims are similarly rejected using the reference above. 

Claims 1, 2, 12-14, and 25-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, and 8-12 of copending Application No. 15/230025 in view of Zhang (US20140179770, of record) and Doudna (US20140068797 A1, of record, filed 3/15/2013). The instant application and the copending applicant have a common assignee. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is obvious over the claims of the copending application. The copending claims all the limitations of the instant claims except, a method comprising more than 2 pairs of guide RNA sequences and a Cas9 nickase to create more than two double stranded breaks in the same DNA target nucleic acid resulting in deletion of fragmented double stranded DNA target nucleic acids.  The teachings of Zhang and Doudna are discussed in the rejection and obviousness rationale above.
Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the copending claims with the teachings of Zhang and Doudna to form a claim directed to a method of modifying a target nucleic acid sequence comprising more than 2 pairs of guide RNAs and a Cas9 nickase for the same reasons in view of Zhang and Doudna as discussed above. Thus, the instant claims are not patentably distinct from the claims of the reference application.  All other claims are similarly rejected using the reference above. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 12-14, and 25-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 25 of copending Application No. 14/681510 in view of Zhang (US20140179770, of record) and Doudna (US20140068797 A1, of record, filed 3/15/2013). The instant application and the copending applicant have a common assignee. 
 	Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is obvious over the claims of the copending application. The copending claims all the limitations of the instant claims except, a method comprising more than 2 pairs of guide RNA sequences and a Cas9 nickase to create more than two double stranded breaks in the same DNA target nucleic acid resulting in deletion of fragmented double stranded DNA target nucleic acids.  The teachings of Zhang and Doudna are discussed in the rejection and obviousness rationale above. 
Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the copending claims with the teachings of Zhang and Doudna to form a claim directed to a method of modifying a target nucleic acid sequence comprising more than 2 pairs of guide RNAs and a Cas9 nickase for the same reasons in view of Zhang and Doudna as discussed above. Thus, the instant claims are not patentably distinct from the claims of the reference application.  All other claims are similarly rejected using the reference above. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 12-14, and 25-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 11 of copending Application No. 14/701,912 in view of Zhang (US20140179770, of record) and Doudna (US20140068797 A1, of record, filed 3/15/2013). The instant application and the copending applicant have a common assignee. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is obvious over the claims of the copending application. The copending claims all the limitations of the instant claims except, a method comprising more than 2 pairs of guide RNA sequences and a Cas9 nickase to create more than two double stranded breaks in the same DNA target nucleic acid resulting in deletion of fragmented double stranded DNA target nucleic acids.  The teachings of Zhang and Doudna are discussed in the rejection and obviousness rationale above.	
Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the copending claims with the teachings of Zhang and Doudna to form a claim directed to a method of modifying a target nucleic acid sequence comprising more than 2 pairs of guide RNAs and a Cas9 nickase for the same reasons in view of Zhang and Doudna as discussed above. Thus, the instant claims are not patentably distinct from the claims of the reference application.  All other claims are similarly rejected using the reference above. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 12-14, and 25-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-16, 21, 24, 26-27, and 33 of copending Application No. 16/397213 in view of Zhang (US20140179770, of record) and Doudna (US20140068797 A1, of record, filed 3/15/2013). The instant application and the copending applicant have a common assignee. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is obvious over the claims of the copending application. The copending claims all the limitations of the instant claims except, a method comprising more than 2 pairs of guide RNA sequences and a Cas9 nickase to create more than two double stranded breaks in the same DNA target nucleic acid resulting in deletion of fragmented double stranded DNA target nucleic acids.  The teachings of Zhang and Doudna are discussed in the rejection and obviousness rationale above.
Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the copending claims with the teachings of Zhang and Doudna to form a claim directed to a method of modifying a target nucleic acid sequence comprising more than 2 pairs of guide RNAs and a Cas9 nickase for the same reasons in view of Zhang and Doudna as discussed above. Thus, the instant claims are not patentably distinct from the claims of the reference application.  All other claims are similarly rejected using the reference above. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 12-14, and 25-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 38, 39, 50, 53, and 54 of copending Application No. 16/397423 in view of Zhang (US20140179770, of record) and Doudna (US20140068797 A1, of record, filed 3/15/2013). The instant application and the copending applicant have a common assignee. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is obvious over the claims of the copending application. The copending claims all the limitations of the instant claims except, a method comprising more than 2 pairs of guide RNA sequences and a Cas9 nickase to create more than two double stranded breaks in the same DNA target nucleic acid resulting in deletion of fragmented double stranded DNA target nucleic acids.  The teachings of Zhang and Doudna are discussed in the rejection and obviousness rationale above.	
Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the copending claims with the teachings of Zhang and Doudna to form a claim directed to a method of modifying a target nucleic acid sequence comprising more than 2 pairs of guide RNAs and a Cas9 nickase for the same reasons in view of Zhang and Doudna as discussed above. Thus, the instant claims are not patentably distinct from the claims of the reference application.  All other claims are similarly rejected using the reference above. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 12-14, and 25-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 10, 628, 635, and 638-641 of copending Application No. 16/439840 in view of Zhang (US20140179770, of record) and Doudna (US20140068797 A1, of record, filed 3/15/2013). The instant application and the copending applicant have a common assignee. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is obvious over the claims of the copending application. The copending claims all the limitations of the instant claims except, a method comprising more than 2 pairs of guide RNA sequences and a Cas9 nickase to create more than two double stranded breaks in the same DNA target nucleic acid resulting in deletion of fragmented double stranded DNA target nucleic acids.  The teachings of Zhang and Doudna are discussed in the rejection and obviousness rationale above.	
Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the copending claims with the teachings of Zhang and Doudna to form a claim directed to a method of modifying a target nucleic acid sequence comprising more than 2 pairs of guide RNAs and a Cas9 nickase for the same reasons in view of Zhang and Doudna as discussed above. Thus, the instant claims are not patentably distinct from the claims of the reference application.  All other claims are similarly rejected using the reference above. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 12-14, and 25-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 546 and 547 of copending Application No. 16/884327 in view of Zhang (US20140179770, of record) and Doudna (US20140068797 A1, of record, filed 3/15/2013). The instant application and the copending applicant have a common assignee. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is obvious over the claims of the copending application. The copending claims all the limitations of the instant claims except, a method comprising more than 2 pairs of guide RNA sequences and a Cas9 nickase to create more than two double stranded breaks in the same DNA target nucleic acid resulting in deletion of fragmented double stranded DNA target nucleic acids.  The teachings of Zhang and Doudna are discussed in the rejection and obviousness rationale above.	
Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the copending claims with the teachings of Zhang and Doudna to form a claim directed to a method of modifying a target nucleic acid sequence comprising more than 2 pairs of guide RNAs and a Cas9 nickase for the same reasons in view of Zhang and Doudna as discussed above. Thus, the instant claims are not patentably distinct from the claims of the reference application.  All other claims are similarly rejected using the reference above. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 12-14, and 25-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 16, 20, 35, 39, 75 and 76 of copending Application No. 17/114541 in view of Zhang (US20140179770, of record) and Doudna (US20140068797 A1, of record, filed 3/15/2013). The instant application and the copending applicant have a common assignee. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is obvious over the claims of the copending application. The copending claims all the limitations of the instant claims except, a method comprising more than 2 pairs of guide RNA sequences and a Cas9 nickase to create more than two double stranded breaks in the same DNA target nucleic acid resulting in deletion of fragmented double stranded DNA target nucleic acids.  The teachings of Zhang and Doudna are discussed in the rejection and obviousness rationale above.	
Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the copending claims with the teachings of Zhang and Doudna to form a claim directed to a method of modifying a target nucleic acid sequence comprising more than 2 pairs of guide RNAs and a Cas9 nickase for the same reasons in view of Zhang and Doudna as discussed above. Thus, the instant claims are not patentably distinct from the claims of the reference application.  All other claims are similarly rejected using the reference above. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 12-14, and 25-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8, 9, 16-21, 26, 27, and 34-37 of copending Application No. 17/118684 in view of Zhang (US20140179770, of record) and Doudna (US20140068797 A1, of record, filed 3/15/2013). The instant application and the copending applicant have a common assignee. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is obvious over the claims of the copending application. The copending claims all the limitations of the instant claims except, a method comprising more than 2 pairs of guide RNA sequences and a Cas9 nickase to create more than two double stranded breaks in the same DNA target nucleic acid resulting in deletion of fragmented double stranded DNA target nucleic acids.  The teachings of Zhang and Doudna are discussed in the rejection and obviousness rationale above.	
Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the copending claims with the teachings of Zhang and Doudna to form a claim directed to a method of modifying a target nucleic acid sequence comprising more than 2 pairs of guide RNAs and a Cas9 nickase for the same reasons in view of Zhang and Doudna as discussed above. Thus, the instant claims are not patentably distinct from the claims of the reference application.  All other claims are similarly rejected using the reference above. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 12-14, and 25-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 65 of copending Application No. 17/593020 in view of Zhang (US20140179770, of record) and Doudna (US20140068797 A1, of record, filed 3/15/2013). The instant application and the copending applicant have a common assignee. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is obvious over the claims of the copending application. The copending claims all the limitations of the instant claims except, a method comprising more than 2 pairs of guide RNA sequences and a Cas9 nickase to create more than two double stranded breaks in the same DNA target nucleic acid resulting in deletion of fragmented double stranded DNA target nucleic acids.  The teachings of Zhang and Doudna are discussed in the rejection and obviousness rationale above.	
Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the copending claims with the teachings of Zhang and Doudna to form a claim directed to a method of modifying a target nucleic acid sequence comprising more than 2 pairs of guide RNAs and a Cas9 nickase for the same reasons in view of Zhang and Doudna as discussed above. Thus, the instant claims are not patentably distinct from the claims of the reference application.  All other claims are similarly rejected using the reference above. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 12-14, and 25-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-17, 25-26, 33-36, and 39-42 of copending Application No. 17/672744 in view of Zhang (US20140179770, of record) and Doudna (US20140068797 A1, of record, filed 3/15/2013). The instant application and the copending applicant have a common assignee. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is obvious over the claims of the copending application. The copending claims all the limitations of the instant claims except, a method comprising more than 2 pairs of guide RNA sequences and a Cas9 nickase to create more than two double stranded breaks in the same DNA target nucleic acid resulting in deletion of fragmented double stranded DNA target nucleic acids.  The teachings of Zhang and Doudna are discussed in the rejection and obviousness rationale above.	
Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the copending claims with the teachings of Zhang and Doudna to form a claim directed to a method of modifying a target nucleic acid sequence comprising more than 2 pairs of guide RNAs and a Cas9 nickase for the same reasons in view of Zhang and Doudna as discussed above. Thus, the instant claims are not patentably distinct from the claims of the reference application.  All other claims are similarly rejected using the reference above. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicants argue that the patented claims are not obvious over Zhang on page 12.  Applicants arguments have been considered and found not persuasive as Zhang teaches the use of two or more guides to induce simultaneous double-stranded breaks in DNA leading to micro-deletions (fragmenting) of genes [0766], and targeted deletions of a gene by creating DSBs using spacers against two targets within the same gene (multiplex editing within a single gene) [0695].  A skilled artisan equipped with these teaching would have motivation to combine these teaching to arrive at the claimed invention of using two or more guides to create two more DSBs alone the same gene, thereby fragmenting the gene for deletion.  In addition, one of ordinary skill in the art, given the combination of Zhang and Doudna (cited for the length of the tracr sequence), would have been led directly to the claimed invention.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/T.N.G./Examiner, Art Unit 1636       



/NANCY J LEITH/Primary Examiner, Art Unit 1636